Name: 95/82/EC: Commission Decision of 17 March 1995 amending Decision 94/957/EC and 94/958/EC relating to transitional measures to be applied by Finland as regards veterinary checks (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  political framework;  agricultural activity;  animal product;  European construction;  agricultural policy
 Date Published: 1995-03-24

 Avis juridique important|31995D008295/82/EC: Commission Decision of 17 March 1995 amending Decision 94/957/EC and 94/958/EC relating to transitional measures to be applied by Finland as regards veterinary checks (Text with EEA relevance) Official Journal L 066 , 24/03/1995 P. 0026 - 0026COMMISSION DECISION of 17 March 1995 amending Decision 94/957/EC and 94/958/EC relating to transitional measures to be applied by Finland as regards veterinary checks (Text with EEA relevance) (95/82/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 17a thereof,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 18a (2);Whereas the Finnish authorities have reexamined the veterinary control conditions for live animals as well as for animal products at the land border line with Norway;Whereas following this examination, it is necessary to amend commission Decision 94/957/EC of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on live animals entering Finland from third countries (3) and Commission Decision 94/958/EC of 28 December 1994 laying down the transitional measures to be applied by Finland with regard to veterinary checks on products entering Finland from third countries (4) in order to include inspection sites linked with a border crossing point at this external border;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The following line is added to the Annex to Decision 94/957/EC:>TABLE>Article 2 The following line is added to the Annex to Decision 94/958/EC:>TABLE>Article 3 This Decision is addressed to the Member States.Done at Brussels, 17 March 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 268, 24. 9. 1991, p. 56.(2) OJ No L 373, 21. 12. 1990, p. 1.(3) OJ No L 371, 31. 12. 1994, p. 19.(4) OJ No L 371, 31. 12. 1994, p. 21.